 

Case 4:18-cv-00744 Document 61 Filed on 07/23/20 in TXSD Page 1 of 2

! _IN THE UNITED STATES COURT OF APPEALS

 

 

- FOR THE FIFTH CIRCUIT
United States Court of Appeals
Fifth Circuit
_ “United States Courts FILED
' Southern District of Texas No. 19-20237 April 7, 2020
FILED
July 23, 2020 . Lyle Or payee
D.C. Docket No. 4:18-CV-744 - > en

David J. Bradley, Clerk of Court
| DAVID BUREN WILSON,

Plaintiff - Appellant

 

Vv. Certified as a true copy and issued.

as the mandate on Jul 23, 2020

’ Attest: raft ws. 0

| HOUSTON COMMUNITY COLLEGE SYSTEM
| Defendant - Appellee - | | Clerk, U.S. Court of Appeats, Fifth Circuit. |

. Appeal from the United States District Court
for the Southern District of Texas

" Before DAVIS, SMITH, and STEWART, Circuit Judges.
JUDGMENT

This cause was considered on the record on appeal and was argued by
: counsel.

It is ordered and adjudged that the judgment of the District Court is
' reversed, and the cause is remanded to the District Court for further
proceedings in accordance with the opinion of this Court.

| ITIS FURTHER ORDERED that appellee pay to appellant the costs on. -
appeal to be taxed by the Clerk of this Court.
 

“4

Case 4:18-cv-00744 Document 61 Filed on 07/23/20 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK
LYLE W. CAYCE TEL. 504-310-7700
CLERK 600'S. MAESTRI PLACE,
. Suite 115

NEW ORLEANS, LA 70130

July 23, 2020

- Mr. David J. Bradley

Room 5300
' Houston,

Southern District of Texas, Houston
' United States District Court
515 Rusk Street

No.

' Dear Mr.

TX 77002

19-20237 David Wilson v. Houston Community College
Sys
USDC No. 4:18-CV-744

Bradley,

Enclosed is a copy of the Judgment issued as the mandate and a
copy of the court's opinion.

Cc:

Mr.
Mr.
Mr.
Mr.
Ms.
Ms.

Sincerely,

_ LYLE W. CAYCE, clerk

 

 

Monica Ry Washington, Deputy Clerk
504-310-7705

Jonathan Griffin Brush
Keith Alexander Gross
Arturo Garcia Michel
Richard Alan Morris

‘Elizabeth Rae Mylin

Meredith Prykryl Walker
